DETAILED ACTION
This communication is in response to the Response to Non-Final Office Action with amendments and arguments filed on November 29, 2021. Claims 1-4 and 6 are pending and have been examined.
Applicant’s amendment filed on November 29, 2021 has been entered. 
In view of the amendment to the claims, the amendment of claims 5 and 8 and the cancellation of claims 6 and 7 has been acknowledged and entered.  
In view of the amendment to claim(s) 1-4 and 6 and the cancellation of claim(s) 5, the interpretation under 35 U.S.C. §112 is withdrawn.
In view of the amendment of claim(s) 1-4 and 6 and the cancellation of claim(s) 5, the rejection of claims 1-6 under 35 U.S.C. §101 is withdrawn.
In view of the amendment of claims 5 and 8 and the cancellation of claims 6 and 7, the rejection of claims 5-10 under 35 U.S.C. §102 and §103 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by the election without traverse, submitted in the Response to Election/Restriction on August 13, 2021.
The application has been amended as follows: 
Please Cancel Claims 1 – 4 as being directed to the non-elected species.

Reasons for Allowance
Claims 5 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the closest prior art of record Yu (T. Yu, H. Jin and K. Nahrstedt, "Audio Based Handwriting Input for Tiny Mobile Devices," 2018 IEEE Conference on Multimedia Information Processing and Retrieval (MIPR), 2018, pp. 130-135, doi: 10.1109/MIPR.2018.00030. (Published: June 28, 2018); hereinafter Yu) discloses An acoustic sensing-based text input method, applicable to a server, comprising ("TableWrite, an audio-based handwriting input scheme"; Yu, Pg. 130, col. 2, paragraph 3): receiving, from a mobile terminal ("audio-based handwriting input" is received at a "mobile device"; Yu, Pg. 130, col. 2, paragraph 3), a type of text to be input, an audio segment for each letter to be recognized in the text to be input ("audio-based handwriting input scheme… allows users to input words… by writing on tables with their fingers," where "the handwriting of users is print-style" thus an "audio" input {audio segment} for "print-style" {for each letter to be recognized} "input words"{a type of text to be input}; Yu, Pg. 130, col. 2, paragraph 3), and arrangement of the audio segment for the letter to be recognized in the audio information (The system "can recognize the words by extracting features from the sound sequence and recognizing the unique patterns of each letter," thus, the arrangement of the "features" and "unique patterns" {audio segment for the letter to be recognized}, as retrieved from the audio {in the audio information}, is determined, such that the system can "recognize the word" based on the "unique patterns of each letter."; Yu, Pg. 130, col. 2, paragraph 4), wherein the audio information is sound data generated from user writing the text to be input on an object other than a display screen of the mobile terminal ("a user" generates "audio" {audio information} for "recogniz[ing] the words" by "writ[ing] on a surface with a finger Yu, Pg. 130, col. 2, paragraph 4); determining an input result for the text to be input (the system "can recognize the words {an input result for the text to be input}"; Yu, Pg. 130, col. 2, paragraph 4) based on the type of the text to be input (The results of the system are "based on the basic assumption that the handwriting of users is print-style {a type of text to be input}"; Yu, Pg. 130, col. 2, paragraph 3), the audio segment for the letter to be recognized in the text to be input (the words are recognized "by extracting features from the sound sequence and recognizing the unique patterns of each letter"; Yu, Pg. 130, col. 2, paragraph 4), and the arrangement of the audio segment for the letter to be recognized in the audio information (the words are further recognized "based on the user’s writing habit" by "classify[ing] letters into clusters according to stroke numbers," where the clusters are an arrangement of the audio segment for the letter to be recognized in the audio information.; Yu, Pg. 130, col. 2, paragraph 4-5); and returning the input result to the mobile terminal (the system then "calculate[s] the weight of each candidate word and output[s] the best matches as the recognition results" to "a mobile device"; Yu, Pg. 134, col. 1, paragraph 3; Pg. 130, col. 2, paragraph 4), wherein determining an input result for the text to be input based on the type of the text to be input, the audio segments for letters to be recognized in the text to be input, and the arrangement of the audio segments for letters to be recognized in the audio information comprises: …calculating, for an audio segment for each letter to be recognized, distances between the audio segment for the letter to be recognized and letter template samples in a preset letter sample library as multiple target distances corresponding to the audio segment for the letter to be recognized, ("By analyzing the reflected audio signal {calculating for an audio segment}, it tracks the tiny distance change between the user’s finger and the device. The curve of the distance change for each letter {multiple target distances} is stored as a motion fragment {distances between the audio segment for the letter to be recognized}," where the motion fragment is compared to known samples from training {letters in a preset sample library}; Yu, ¶¶  Yu, ¶¶ pg. 131, col. 2, paragraphs 8 and 10; pg. 132, col. 1, paragraph 6); and obtaining a target letter string based on the multiple target distances corresponding to the audio segments for letters to be recognized, and the arrangement of the audio segments for letters to be recognized in the audio information (the word recognizer "finds candidate words based on the information of stroke number. Then it extracts the features of the sound [fragments] {arrangement of the audio segments, as the sound fragments of each letter of a word is arranged in a specific order} and motion fragments {multiple target distances} for each letter {a target letter string}”; Yu, ¶¶ Pg. 133, col. 1, paragraph 2), and taking the target letter string as the input result of the text to be input ("...and recognizes the whole word according to the features, the trained SVMs, and the candidate word list"; Yu, ¶¶ Pg. 133, col. 1, paragraph 2). 
Further, Yu discloses the use of Mel Frequency Cepstrual coefficients (“In frequency domain, we extract a set of features from each sound fragment. The features are: {Brightness, Bandwidth, Pitch Frequency, Number of Large Frequency Peaks, Mel Frequency Cepstrum Coefficients (MFCCs)}, which are often used in audio classification; Yu. Pg. 133, Col. 1, paragraph 6). 
Kempf (U.S. Pat. App. Pub. No. 2006/0161992, hereinafter Kempf) teaches “a biometric acoustic writing system, in which the sound signals… are produced by the hand-guided  Kempf, ¶¶ [0075]).
However, Yu and Kempf do not specifically teach wherein, calculating, for an audio segment for each letter to be recognized, distances between the audio segment for the letter to be recognized and letter template samples in a preset letter sample library as multiple target  distances corresponding to the audio segment for the letter to be recognized comprises: for the audio segment for the letter to be recognized, aligning the audio segment for the letter to be recognized with each of the letter template samples in the preset letter sample library; and for the audio segment for the letter to be recognized, extracting a first Mel frequency cepstrum coefficient of the aligned audio segment for the letter to be recognized and a second Mel frequency cepstrum coefficient of each letter template sample, and calculating a distance between the audio segment for the letter to be recognized and each letter template sample based on the first Mel frequency cepstral coefficient and the second Mel frequency cepstrum coefficient, so as to obtain the multiple target distances corresponding to the audio segment for the letter to be recognized. 
Hence, none of the cited prior art of record teaches or makes obvious the combination of limitations as recited in independent claim 5. More specifically, the limitation of “wherein, calculating, for an audio segment for each letter to be recognized, distances between the audio segment for the letter to be recognized and letter template samples in a preset letter sample library as multiple target distances corresponding to the audio segment for the letter to be recognized comprises: for the audio segment for the letter to be recognized, aligning the audio segment for the letter to be recognized with each of the letter template samples in the preset letter sample library; and for the audio segment for the letter to be recognized, extracting a first Mel 
Claims 8-10 are allowable at least in light of their dependency from independent claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657